COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  In the Interest of S. D. A., a Child.,         §               No. 08-18-00023-CV

                         Appellant.              §                  Appeal from the

                                                 §                 83rd District Court

                                                 §             Of Terrell County, Texas

                                                 §                    (TC# 3148)

                                                 §

                                           ORDER

       Pending before the Court is Appellee’s motion requesting that the Court reconsider its
decision to submit the case with oral argument. Appellant has filed a response in opposition. After
reviewing the motion, the response, the parties’ briefs, and the record, the Court concludes that
Appellee’s motion to submit the case without oral argument should be GRANTED. Accordingly,
it is ORDERED that the above-styled and numbered cause will be submitted on March 7, 2019
without oral argument. See TEX.R.APP.P. 39.1(c), (d) (giving appellate court discretion to decide
that oral argument is unnecessary where the facts and legal arguments are adequately presented in
the briefs and record, and the decisional process would not be significantly aided by oral
argument).
       IT IS SO ORDERED this 4th day of February, 2019.


                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.